Citation Nr: 0125542	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  01-06 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from June 1962 to October 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2001 decision of the Albuquerque, New Mexico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for post-traumatic stress disorder (PTSD).  


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and notwithstanding 
the fact that the RO provided the veteran a comprehensive 
letter in July 2001 which is shown to have adequately 
provided notice to the veteran of this new law, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001).  VA regulations have also 
been revised as a result of these changes.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The veteran is shown to have filed a claim for PTSD in August 
2000.  The veteran essentially contends that following his 
being sexually assaulted during his childhood, certain events 
which occurred during his period of active service acted to 
exacerbate the condition.  In effect, the veteran claims that 
he has PTSD which was caused by sexual trauma during his 
childhood which was aggravated by his military service.  

A VA mental health assessment consult note, dated in February 
2000, shows that the veteran informed the examining 
physician, in great detail, of the childhood sexual trauma 
incident.  The examiner, a psychiatrist, indicated that the 
veteran, while on leave from the military, upon being at the 
scene of earlier abuse, developed an exacerbation of PTSD 
symptoms which lead to his administrative separation from 
service.  The physician continued by indicating that the 
veteran was erroneously viewed while in the military as 
having a personality disorder, for which he was 
administratively discharged.  The treatment note also 
indicated that the veteran was in receipt of Social Security 
Administration (SSA) disability due to a mental disorder.  
PTSD, severe, chronic, was diagnosed.  

Review of a VA PTSD medication evaluation treatment report, 
dated in April 2000, and shown to have been completed by the 
above-mentioned VA psychiatrist, indicates that the veteran 
had childhood trauma related PTSD which first became 
symptomatic during his active service.  As shown as part of a 
VA PTSD individual note, dated in May 2000, completed by a 
psychiatric technician, the veteran also claimed to have been 
"fondled" by another airman while wrestling.  Another VA 
PTSD medication evaluation treatment report, dated in July 
2000, and also shown to have been completed by the same VA 
psychiatrist who saw the veteran in February and April 2000, 
shows that the veteran's diagnosis of PTSD was related to 
childhood sexual assault.  

The Board points out that the Court, in Cohen v. Brown, 
10 Vet. App. 128 (1997), altered the analysis required in 
claims for entitlement to service connection for PTSD.  
Significantly, the Court held that VA had adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 & 4.126. 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.  

It is noted that the regulatory amendments to 38 C.F.R. 
§§ 4.125 & 4.126, and the incorporation of DSM-IV, may have a 
liberalizing effect in adjudicating a claim for service 
connection for PTSD, particularly when an individual is not a 
combat veteran or is not shown to have "engaged in combat 
with the enemy."  

If, as in this case, it is determined that a veteran did not 
engage in combat with the enemy, or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain some 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  Such corroborative evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  In this case, no 
evidence has been submitted which corroborates the veteran's 
claim that he was sexually assaulted either before or during 
his period of active service.

The Board acknowledges that evidence corroborating the 
existence of a stressor need not be limited to that which is 
available in service department records.  See Doran v. Brown, 
6 Vet. App. 283, 288-291 (1994); Moreau, 9 Vet. App. at 395.  
In YR v. West, 11 Vet. App. 393 (1998), the Court addressed 
the issue of corroboration of stressors in PTSD cases 
involving sexual assault.  In YR, the Court advised that the 
portions of the VA Adjudication Procedure Manual M21-1, Part 
III, paragraph 5.14c, provided "guidance on the types of 
evidence that may serve as 'credible supporting evidence' for 
establishing service connection of PTSD which allegedly was 
precipitated by a personal assault during military service."  
YR, supra, at 399.  Manual M21-1 lists evidence that might 
indicate such a stressor such as lay statements describing 
episodes of depression; panic attacks or anxiety but no 
identifiable reasons for the episodes; visits to medical 
clinics without a specific ailment; evidence of substance 
abuse; and increased disregard for military or civilian 
authority.  The Manual also lists behaviors such as requests 
for change of MOS or duty assignment, increased use or abuse 
of leave, changes in performance and performance evaluations, 
increased use of over-the-counter medications, unexplained 
economic or social behavior changes, and breakup of a primary 
relationship as possibly indicative of a personal assault, 
provided that such changes occurred at the time of the 
incident.  See Manual M21-1, Part XII, para 11.38b(2).  In 
this case, the veteran claims that he incurred PTSD as a 
result of being sexually assaulted as a child, and that this 
condition was essentially aggravated during his period of 
service.  The Board acknowledges that, while the facts of the 
YR case and the one currently before the Board on appeal are 
not exactly similar, it does not appear as though the RO 
developed or adjudicated the veteran's claim for service 
connection for PTSD with guidance from Manual 21-1 as 
required under YR.  Thus, the Board concludes that the RO 
should develop and adjudicate the veteran's PTSD claim under 
all applicable provisions contained in Manual M21-1.

In addition, while review of the record shows that service 
personnel records associated with the veteran have been 
obtained by the RO, review of these records is not shown to 
be helpful in determining, of significance to this case, the 
dates in which the veteran returned home to visit his ailing 
father in 1963 during his period of active service.  The 
Board notes that such evidence is certainly relevant to the 
veteran's claim for service connection for PTSD.  Therefore, 
the RO should attempt to verify that all service personnel 
records have in fact been obtained.  

Additionally, as noted above, a VA medical treatment record, 
dated in February 2000, indicates that the veteran was in 
receipt of SSA disability benefits.  Following a review of 
the evidence of record, it is noted that neither the decision 
of such an award, if rendered, nor the evidence on which the 
decision was based, is on file.  VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

In addition, the Board notes that the revised duty to assist 
includes providing a VA medical examination when there is 
competent evidence of a present disability or recurrent 
symptoms that may be associated with active service.  In this 
case, the Board points out the veteran has not been scheduled 
to be afforded an appropriate examination for the claimed 
PTSD, for which an impression of this claimed disorder is of 
record, to ascertain the etiology, nature, and extent of the 
specified disability.  The Board finds that such an 
examination should be conducted in an effort to allow for an 
adequate determination of this matter on appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be asked to 
provide specific names, dates, and places 
concerning the claimed stressors (to 
include, but not to be limited to, 1)  
the alleged incident where he was 
allegedly sexually assaulted as a child, 
2)  the alleged incident where he later 
encountered the man during his period of 
service while on leave who had allegedly 
sexually assaulted him when he was a 
child, and 3)  the alleged incident 
pertaining to his being "fondled" while 
wrestling with an airman) during active 
military service.  In addition, 
testimonial statements from confidants 
such as family members, roommates, fellow 
service members, or clergy to provide 
credible evidence of the claimed 
stressor(s) also should be requested.  
See Manual 21-1, Part III, Paragraph 
5.14c(5).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any medical providers who 
have treated him for psychiatric 
disorders.  After securing all necessary 
releases, the RO should request all 
records of medical treatment which are 
not currently associated with the claims 
file.

3.  The RO should seek to obtain, through 
all appropriate sources, the veteran's 
complete service military personnel and 
administrative files.  

4.  The RO should contact the SSA in 
order to obtain copies of any decisions 
awarding benefits to the veteran, and the 
medical records upon which the decision 
was based.  All records obtained should 
be added to the claims folder.

5.  The RO must thereafter make a 
specific determination, based on the 
complete record, including all evidence 
which was received pursuant to this 
Remand, as to whether the veteran was 
exposed to a stressor or stressors.  In 
rendering this determination, the RO 
should consider all applicable laws and 
regulations.  The RO must specify which, 
if any, of the claimed stressor or 
stressors are verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

6.  Thereafter, the RO should schedule 
the veteran for a psychiatric 
examination, before a board of two 
psychiatrists who have not previously 
examined the veteran, in order to clarify 
the diagnosis of his psychiatric 
condition.  The examiners should be 
informed as to which stressor or 
stressors have been verified.  The 
examiners should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examinations should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiners should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses and 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, 
the stressor(s) supporting the diagnosis 
must be identified, including the 
evidence documenting the stressor.  If 
the examiners finds that PTSD is related 
to stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  If PTSD is 
diagnosed, the examiners should specify 
what symptoms are related to PTSD as 
opposed to any other psychiatric 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiners prior to 
conduction and completion of the 
examination.

7.  The RO should inform the veteran of 
the consequences of failing to report for 
the above-referenced VA examinations 
without good cause as set forth in 38 
C.F.R. § 3.655 (2001).

8.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO must 
review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 1991 & Supp. 2001) and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. 
§ 3.159 are fully complied with and 
satisfied.

9.  Thereafter, the RO should then 
readjudicate the claim of entitlement to 
service connection for PTSD, in light of 
all pertinent evidence and all applicable 
laws, regulations and case law, to 
include the VA Adjudication Procedure 
Manual M21-1, Part III, paragraph 5.14c.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


